Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         29-AUG-2022
                                                         09:54 AM
                          SCWC-XX-XXXXXXX                Dkt. 27 ODAC

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


              WILMINGTON SAVINGS FUND SOCIETY, FSB,
     D/B/A CHRISTIANA TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE
             FOR PRETIUM MORTGAGE ACQUISITION TRUST,
                  Respondent/Plaintiff-Appellee,

                                vs.

                 TERRENCE RYAN AND LUCILLE RYAN
               Petitioners/Defendants-Appellants,

                                and

     FIRST LIGHT ENTERPRISES LLC; BLUE WATER ALLIANCE, LLC,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 5CC121000306)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioners/Defendants-Appellants Terrence Ryan and
Lucille Ryan’s Application for Writ of Certiorari filed on July
11, 2022, is rejected.
          DATED:   Honolulu, Hawaiʻi, August 29, 2022.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Michael D. Wilson
                               /s/ Todd W. Eddins